PER CURIAM.
The order appealed from related to the distribution of the fund in n,n equity case, and was a final order in a civil action in which the parties affected thereby had not the right to demand a trial by a jury. Spence v. Basey, 34 Ohio St. 42.
The original action was commenced June 26, 1897; the order complained of was made March 31, 1904, to which was appended notice o£ appeal. The notice was therefore properly given in the mode prescribed by the statute in force at the commencement of the original action. Charles v. Fawley, 71 Ohio St. 50 [72 N. E. Rep. 294].
Motion to dismiss appeal overruled.